DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
Applicant’s amendments of 3/10/21 in the AFCP submission are acknowledged and entered.
The Examiner’s Answer of 4/19/18 withdrew a “signal per se” rejection of claims 31-40 of 9/13/17, based on Applicant’s arguments of 2/13/18, pages 13-16, where the specification does not expand the terms “hardware” or “device” or “hardware storage device” to encompass a transitory propagating signal per se. The PTAB then on 6/29/20 also did not raise any issues with claim 31 and “computer program product.”
The following is a Notice of Allowance responsive to the interview with Applicant’s Representative Scott D. Paul (Reg. No. 42,984) conducted on 3/10/21 and Applicant’s subsequent AFCP submission of 3/10/21 (After-final submission).  Based on the AFCP Amendments of 3/10/21, Claims 21-40 are pending and are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims Eligible under 35 USC 101
The claims are eligible based on Step 2A, Prong Two for not being directed to an abstract idea as claim 1 because the claims are a practical application. The claims 21 and 31 now are an improvement in computing technology (MPEP 2106.05(a)). The claims recite graphical user interface features as well as searching calendar event data displayed and events that not displayed within the calendar view to then clear the current view of the calendar. Specifically, claim 21 recites: “displaying, by a computer hardware device, a graphical user interface of the calendar application; receiving, based upon a first interaction by a user with a clear block icon displayed within the from a graphical user interface of the calendar application, a request by a user that specifies a period of time to clear events, wherein the period of time contained within the request is derived from a second interaction by the user with the graphical user interface; searching, by the calendar application and responsive to the request, a calendar data structure associated with the user to detect the event from events displayed within the calendar view and from events not displayed within the calendar view that occur within the period of time specified by the user; applying, by the calendar application and to the calendar data structure, a selected event clearing technique to the event; and displaying, within the graphical user interface of the calendar application and the selected event clearing technique has been applied to the event, a visual representation of the calendar data structure including the period of time accompanied by a visual indicator indicating the period of time has been cleared, wherein the selected event clearing technique is an automated programmatic action that clears the event from the calendar data structure.” In combination, this is viewed as an improvement to a computing technology, as well as meaningful use of the judicial exception at MPEP 2106.05(e).

Allowable Subject Matter
Claims 21-40 are now allowed over the prior art. 

Reasons for Overcoming Prior Art
	The PTAB Decision on 6/29/20 states on pages 12-13 that Doss “discloses rules for selecting a clearing technique are established by the user before the event is detected” and that Curbow “discloses rules that are used to select actions on events that have been selected prior to detecting the events” and thus the claims overcome the prior art.  
For claim 21, the claim recites:  1) receiving, based upon a first interaction by a user with a clear block icon displayed within the from a graphical user interface of the calendar application, a request by a user that specifies a period of time to clear events, wherein the period of time contained within the request is derived from a second interaction by the user with the graphical user interface; 2) searching, by the calendar application and responsive to the request, a calendar data structure associated with the user to detect the event from events displayed within the calendar view and from events not displayed within the calendar view that occur within the period of time specified by the user; 3) applying, by the calendar application and to the calendar data structure, a selected event clearing technique to the event; and 4) displaying, within the graphical user interface of the calendar application and the selected event clearing technique has been applied to the event, a visual representation of the calendar data structure including the period of time accompanied by a visual indicator indicating the period of time has been cleared, wherein 5) the selected event clearing technique is an automated programmatic action that clears the event from the calendar data structure, and 6) the event clearing technique is selected, from a plurality of event clearing techniques and by the calendar application, based upon a classification of the event applied to the event based upon an attribute of the event.
Independent claim 15 recites similar limitations as claim 9, and overcomes the prior art for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619